Female poverty - Equality between women and men - 2010 (debate)
Τhe next item is the topical item of the day, the joint debate on the following reports on women in the European Union:
the report by Mrs Mariya Nedelcheva, on behalf of the Committee on Women's Rights and Gender Equality, on equality between women and men in the European Union - 2010 (Α7-0029/2011); and
the report by Mrs Rovana Plumb, on behalf of the Committee on Women's Rights and Gender Equality, on the face of female poverty in the European Union.
Madam President, Mrs Reding, ladies and gentlemen, I was born in 1979 at a time when European citizens were directly electing their representatives for the first time. I am proud of the fact that in this same year, for the first time ever, a woman - Simone Veil - a valiant supporter of women's rights, assumed the Presidency of the European Parliament.
Today, I am one of the 35% of women represented here in this Chamber. Never before has this figure been so high in the European Parliament. So whom do we owe it to? We owe it to all those women who had the intelligence, the strength and the courage to join together and demand their right to vote, their right to work and to education. We owe it to those women who, quite simply, wanted to champion respect for their dignity and for their rights. We have been fighting for 100 years now to combat unfair and groundless discrimination. Significant progress has certainly been made, but combating gender inequalities is a day to day task and we have still a long way to go.
The European Union has always led the way when it comes to gender equality. I believe that this House of ours must ensure that it stays at the forefront of this momentum even when it comes to the most sensitive of subjects.
The present economic crisis has made us face our own contradictions. As highlighted in my report, the effects of the crisis have been felt more severely by women and its effects longer lasting for them than is the case for men. As I also pointed out, however, we need to stop feeling sorry for ourselves, get a move on and come up with the answers! We should take this opportunity to alter our frames of mind and move forwards.
It is now vital to emphasise the role that schools play in combating gender stereotypes. By providing wider opportunities in education, vocational training and employment, we can improve women's access to higher levels of responsibility. It is also time to put a stop to the persistent pay gap between men and women and I also believe we need to step up a gear when we look at the composition of boards of publicly listed companies. Only 3% of board members of publicly listed companies are women. That is not acceptable. Time to step on the gas. What if, despite all our efforts, the big companies keep applying the brakes? Well then, unfortunately, we will have to raise the spectre of quotas and binding targets. It is with reluctance that I speak of quotas because, in principle, I am not in favour of them. But if the carrot does not work, well then, the only alternative would be the stick. There is no denying it: the presence of women on the labour market can only benefit economic growth.
The European recovery plan will have a greater chance of success today if gender equality policies are an integral part of it. Concrete proposals to achieve a better work-life balance must be put forward to demonstrate that our ambitions can be more than mere dreams, because that is what is expected of us. It is all very well being driven by values and ideals, but we must also be pragmatic and effective in our work.
Finally, Madam President, I should like to raise one last point. I was pleased to hear that the European Commission was going to make a proposal in the spring to combat violence against women. The scourge of violence against women in all its forms needs to be fought with all our might. I would like to thank you, Commissioner, for being so proactive on this matter
Madam President, I am not a pessimist so I would like to end on a positive note, if I may. I think that on this day, the one hundredth anniversary of International Women's Day, we should pay tribute to the courage, strength and determination shown by women in Tunisia, Libya, Iran, Egypt and by countless others in their struggle to defend human rights.
The wind of freedom sweeping across North Africa should wipe out the last vestiges of authoritarianism, poverty and social exclusion, so that women in these countries become socially, politically and economically emancipated whilst respecting their culture and their traditions. It is also our role in the European Parliament to pay tribute to these women, encourage them and support them in their desperate struggle for democracy and human rights. Please note that I mean human rights in the fullest sense of the term!
rapporteur. - Madam President, firstly, let me wish all women a happy anniversary on this important date, 8 March, the day which marks the 100th anniversary of International Women's Day, 100 years of struggle for women's rights.
I would like to thank all my colleagues, the shadow rapporteurs and the members of the secretariat for their contributions to this report.
My report deals with an issue which is both general and eminently concrete in terms of its consequences: female poverty. 85 million Europeans live below the poverty line and 17% of all women in the EU are classed as living in poverty. These are the facts. The economic, financial and social crisis affects all of us, but it particularly harms women in the labour market and in their personal lives, since they are more likely to be in insecure jobs, more likely to be made redundant and less likely to have social security.
This is how things stand at present. What can we do? Women are expecting us to provide concrete proposals, concrete measures. It is 8 March, and I shall try to summarise my report in eight points.
First and foremost, we call on the Member States to take into account the gender dimension in their plans for recovery from the recession by promoting and boosting the employment of women, and adopting specific measures as well as adjusting budgets to ensure equality of access to public sector expenditure, with a view to both enhancing productive capacity and meeting women's social and environmental needs.
Second, we call on the Commission and the Member States to take the appropriate measures to eliminate gender inequalities in employment as part of Europe 2020. I strongly encourage establishing as an objective the reduction of the gender pay gap by 1% each year, in order to achieve the target of 10% reduction by 2020. I stress also the need for positive action to increase women's representation in political, economic and corporate decision-making bodies.
The third issue is related to reconciliation between private and professional life. I call on the Council and the Member States to renew and fulfil their commitments related to the Barcelona targets for the provision of accessible, affordable and high quality childcare, and to develop new targets for the care of dependent persons.
Fourth, we call on the Commission and Member States to frame health policies which aim to combat and prevent practices that harm women's health and cause social exclusion and poverty.
Fifth, we call on the Member States to adopt the necessary measures in order to offer better opportunities for women in education while fighting stereotypes and eliminating traditional role models in school curricula.
Our sixth point is that there is a direct link between families' social circumstances and children's growth. Therefore, we call on the Commission and the Council to develop and implement a strategy to halve child poverty by 2012.
Seventh, we should not ignore violence against women. It has an increasing impact on the risk of marginalisation, poverty and social exclusion. I call on the Commission to establish a European Year for combating violence against women.
Eighth, let us underline the importance of the Structural Funds and, in particular, the European Social Fund, as key tools to assist Member States to combat poverty and social exclusion. I think that we can do it. We have the power. We have the strength and the intelligence to tackle this important issue at European level and in all Member States.
Vice-President of the Commission. - Madam President, it is nice that on the 100th anniversary of International Women's Day, this House is guided by a woman. I think that is very symbolic and it is also very symbolic that we can, during this day, debate these very important issues on the agenda - thanks to the rapporteur, Mariya Nedelcheva - which shows a great support for the Commission's work towards gender equality and focuses on important issues that the Commission has emphasised and will continue to emphasise.
One hundred years of struggle and we still do not see the end of it. I regret that because I always hope that we can eliminate, if you like, the yearly celebration of the struggle of women, but as long as we have not arrived there, we cannot do so, and we have not arrived there yet. Parliament's report shows very clearly what the gaps are. The gaps are in poverty: we have heard the second report on this too. On poverty, women are leading so there is not a gap in this sense, but what are we doing - and my colleague, Lászlo Andor will answer this - to get women out of the poverty trap?
The second element is women in the world of employment. There are still some problems concerning the balance between family life and professional life. There is the problem of the pay gap where women still earn 17% less on average than men - and you might have seen that on 5 March, we had the European Gender Pay Gap Day, with measurements to see how much more women have to work than men in order to reach the same level of pay. The fact is that we were, in effect, not paid until 5 March; we had to work until then without being paid. Only from 5 March on did we start to be paid. I hope that one day, the gender pay gap day will be on 1 January, which would mean that there would be equal pay at that moment.
The political commitment of the European Commission is contained in our new strategy. The themes which are mentioned in our strategy for gender equality are the same as the ones the rapporteur has mentioned: economic independence for women, gender pay gap, violence against women and promoting gender equality in external actions.
To start with external actions, you might have seen Cathy Ashton and myself on 8 March speaking to women outside of Europe and saluting the courage of all those women who are fighting to survive and who are fighting for the establishment of a democracy; we need to make it clear that we are standing by their side. Speaking about all these upheavals, speaking about the wars and speaking about the genocides, which unfortunately continue to go on, you all know that women are in the front row. Women and children are the most vulnerable in our societies but also in the societies outside, and that is why the Commission is working to streamline its various policy initiatives on violence against women and to create synergies between areas with similar objectives.
So this is where we are in developing a coherent policy response to tackle this huge problem: my link is concrete actions in areas where there are clear legal bases in order to have efficiency, and in this regard, I am going to present a victims' rights package in May this year in which legislation to help women and children will, of course, be very high on the agenda.
Maybe I should finish with a theme which has been high on the agenda in these last few days. You know that on 1 March, I brought the CEOs of large European listed companies around a table to tell them that we do not agree anymore with the 90% quota for men on boards of directors - because that is what is happening. There is only one woman for ten men on boards, which means a 90% de facto quota for men. So we think that this should be tackled, mainly because all the economic evidence and the scientific evidence on economic functioning shows very clearly that companies with an balanced decision-making structure have a higher return on investment and make more profits than companies with solely male decision-making structures.
So women mean business; it is in the interests of economic development that women take more responsibility. Here, I have challenged publicly listed companies in Europe to sign a 'Women on the Board Pledge for Europe' by March 2012: to pledge to replace outgoing gentlemen on the board by qualified women - and there are so many that it should not be difficult to find these women. We are going to see, to observe, to analyse and to count what is happening between today and 8 March next year, and if nothing changes, then I am prepared to take action at EU level to redress the gender balance in corporate board rooms.
(Applause)
Thank you, Madam Vice-President, what you said was highly symbolic and rich in essence. Now, for reasons of balanced representation, I shall give the floor to Commissioner Andor.
Member of the Commission. - Madam President, this is indeed a remarkable anniversary and it is a great responsibility to participate in this discussion.
First of all, I wish to thank the rapporteurs from the Committee on Women's Rights and Gender Equality and the associated Committee on Employment and Social Affairs respectively for their report. This report is very timely because the issue it highlights has been on the agenda for a while, but it has become more pressing as a result of the impact of the financial and economic crisis on vulnerable groups in society.
Let me highlight some of the key elements in my employment and social policies that I believe will improve working opportunities and conditions for women. There are indeed urgent measures that the Member States need to take in these areas. For instance, they need to reduce labour market segmentation by readjusting the balance in employment protection legislation between those workers on permanent contracts and those on time-limited, precarious contracts - which is so often the case for women.
They also need to strike a better balance between work and private or family life and to remove other disincentives to participation in the workforce by second earners, who again are mostly women.
It is important to increase the employment rate in the EU and the key challenge in this area is the participation in the labour market by all workers, both male and female. I believe that the European Social Fund will have to be better and more robustly used in the future to support the demand-side policies to open new opportunities for women, especially those returning to the labour market after childbirth.
It is a source of great concern to the Commission that over 80 million people are at risk of poverty in today's European Union. The Member States have the main responsibility for fighting against poverty, but the Union has a role to play. That is what some three-quarters - 74% - of our fellow Europeans believe, according to the Eurobarometer surveys.
The flagship initiative, the European Platform against Poverty and Social Exclusion, includes proposals for practical measures to achieve the numerical poverty reduction target. The Platform focuses on the continuing importance of active inclusion for people furthest from the labour market. As I have already pointed out, women make up an important component of that category. In 2012, the Commission will present a communication assessing in depth the implementation of active inclusion strategies at national level.
I mentioned that more than 80 million people are at risk of poverty in today's European Union. What is even more worrying is that over 20 million children are among them and the figure has not improved over time. Helping to lift those children out of poverty means helping to lift their parents out of poverty too, in particular, the single parents, who are mostly women. This calls for a multidimensional approach, covering employment policies to help parents find work, the design of tax benefit systems, and the provision of key services, such as housing, quality childcare and education, and protection of children's rights. As foreseen in the Platform, the Commission intends to put forward a recommendation in 2012 on child poverty. It will outline common principles and effective monitoring tools to combat and prevent poverty in early life.
Providing the funding to meet those challenges is also crucial. Almost a third of the European Social Fund's allocation of EUR 21.7 billion for the present programming period goes to measures to improve access to employment. In addition, almost EUR 3 billion - 2.77 to be precise - from that allocation goes to supporting self-employment and business start-ups, and the beneficiaries are very often women.
In addition, the European Progress Microfinance Facility has recently been established to support job creation and self-employment. The Facility provides loans to people who have lost their jobs and want to start up or develop their own small businesses. It pays special attention to women and young people. A budget of EUR 100 million has been made available over four years but can be increased to more than EUR 500 million in the joint initiative with the international financial institutions.
Over the last ten years, EU cooperation under the open method of coordination on social inclusion and social protection has helped to raise awareness and promote the fight against poverty and social exclusion. The European Platform against Poverty and Social Exclusion set the frame to reduce poverty across the whole range of policy areas. Let us do our utmost to make sure it achieves its aim.
Madam President, as the rapporteur for the opinion on the report on equality, I concentrated on the labour market. Unfortunately, the pay differential is still 17% and women are still not always represented in management and supervisory boards. There is an urgent need for action here.
We can no longer afford to waste the potential of females in society, whatever their age. We have a good level of education and the state invests in these young women and mothers. We really do need to make progress here and demand that companies finally put their fine words into action. To this extent, I welcome the fact that companies really are taking a step in the direction of a voluntary quota.
However, on the other side, any report on equality should not forget that men are also disadvantaged in some respects. In particular, boys are not always given the opportunity to develop in school. Deficits exist in the area of housework and childcare and men can become more active here, too. This is one task we should all adopt for ourselves. Each of us, whatever our gender, should be given an opportunity to find our niche and live our lives as we see fit.
Madam President, one hundred years ago, women demanded the right to vote and stand for election and today, we are still campaigning for equality for women in many areas, particularly in terms of career options, but also in relation to payment for work and social entitlements, particularly in old age. This is revealed not only by the earnings gap between men and women.
Despite their increasing involvement in the labour market, statistics in all 27 Member States of the European Union show that women are at greater risk of poverty than men. There are many reasons why poverty is a female issue. I can only go into some of them because of a lack of time. The increase in the number of precarious jobs discriminates against women on several counts. Over 30% of women are employed in part-time work, compared with only 7.4% of men. Studies show that even in these part-time jobs, women are still paid significantly less than men for the same working hours and the same work. This reduces the opportunities to integrate in the labour market and pursue a career. Pension entitlements are reduced, so that poverty is pre-programmed, particularly for those who choose an independent, single life. However, we believe that a life free from poverty can be achieved by political means by developing social security systems in which pensions and minimum wage levels above the poverty threshold are guaranteed and working hours are generally reduced.
We do not want to wait another hundred years to find out that it is self-evidently the right of women to organise their lives independently of male decisions, despite having child dependents.
Madam President, ladies and gentlemen, today, as we celebrate the 100th anniversary of International Women's Day, we are voting on two reports that address areas in which women are marginalised and excluded from society.
Women are traditionally at a higher risk of poverty, especially single mothers and women over the age of 65. Among the five objectives proposed by the European Commission in the EU 2020 strategy is the fight against poverty, which makes the report by Mrs Plumb extremely relevant, especially in terms of gender policies in the light of the economic and financial crisis.
The vulnerability of individual women leaves them exposed to the risk of poverty, social exclusion and therefore isolation. This makes it incumbent on the institution we represent to put in place concrete strategies and programmes. I also congratulate Mrs Nedelcheva on a good report that promotes equality between men and women in the European Union. The representation of women in the public sector, as in the private sector, is very low compared with men. In the finance sector, the numbers are even less positive: women represent only 10% of board members of the major European listed companies and 3% of the chairpersons of those boards.
I therefore support the introduction of quotas to increase the participation of women in the public and private sectors and especially in education; this must be supported because it plays a key role in preventing teachers from directing their students towards professional sectors according to gender stereotypes.
I will conclude by recalling the words of one of the first American female mayors who said: 'Whatever women do, they must do twice as well as men to be thought of as half as good'. In conclusion, let me say that luckily for us women, this is not difficult.
Madam President, today in Parliament, as we mark the 100th anniversary of International Women's Day, we are devoting particular attention to issues of gender equality and overcoming female poverty. More than a hundred years ago, women fought for the right to work, and now they have to fight to obtain equal pay for equal work. We are moving forward, but progress in the area of gender equality is slow. Discrimination still thrives in the workplace, there is deep segregation of the labour market according to gender, the pay gap continues, there is still a shortage of women in decision-making positions and politics and insufficient support for motherhood and single mothers. In the European Parliament's report on equality between men and women, we established that it is crucial to strengthen the principle of gender equality in the family and society, to stop violence against women and trafficking in women, guarantee maternity leave, create suitable conditions to take advantage of the services of nurseries and childcare centres, reduce female poverty and assess the contribution made by women to the development of family, society and the economy. In order to achieve these objectives, the European Parliament, the European Commission and the Member States must work together, and on this historic day, I would like to convey my greetings to all women and to call on them to continue to fight for their rights and equal opportunities.
on behalf of the ALDE Group. - Madam President, first of all, let me congratulate all my colleagues on the fruitful work done over the years as summarised in my report on inequality between men and women, and on the crucial issue of poverty addressed in Mrs Plumb's report.
While celebrating the 100th anniversary of International Women's Day, it is crucial that this House take stock of the long way we still have to go to ensure gender equality across the Union and to mainstream it into all sectors and areas.
Let us start with the employment sector and the gender pay gap. How long will we sit contemplating statistics showing unequal positions, with women paid up to 34% less than men in some EU Member States? We must push for measures - legislative if necessary - to achieve concrete results in practice and not just on paper.
The place of women in the European labour market, and the numerous obstacles they have to face in the form of discrimination, contribute to the rising phenomenon of women's poverty. Too many women remain in a position of relative economic insecurity and dependence. They tend to be concentrated in part-time and temporary jobs that are less-well paid, or in inferior positions.
Poverty gives rise to trafficking in women, to violence and, more generally, to exploitation of all kinds. We also know that as a result of poverty, women victims of domestic violence prefer not to take steps for their own protection because of a lack of financial security.
Mrs Reding, on this symbolic day, we look forward to the EU strategy on combating violence against women, as you have already promised.
Madam President, 8 March 2011, the one hundredth anniversary of International Women's Day. That calls for a celebration of everything we have achieved, such as the franchise for women, the right to equality and reproductive rights, at least in the more civilised countries. However, this is also a day for feeling sad about all the things that are still not as they should be. In the EU, women are still severely under-represented in decision making, caring responsibilities fall almost entirely on women's shoulders and there is still a persistent income gap between men and women, including outside the EU, where some countries have not even begun working on giving women the franchise.
The hundredth anniversary of International Women's Day also calls for an historical comparison. The first really major step for women in the labour market was taken during the two world wars, especially the Second World War. There were simply too few men to do the work in factories and offices. Employers no longer had a choice and women entered the labour market in large numbers. Such a period is upon us again. This time, not because of a war, fortunately, but because of an ageing population. In five to ten years, there will again simply be too few men to fill the vacancies at various levels. Employers need to attract and retain women. The ageing population could provide an ideal opportunity for gender equality.
It is up to us, as European politicians, and it is up to our colleagues in national parliaments, to encourage this development by providing quality maternity leave for mothers and quality paternity leave for fathers, by providing a sufficient level of affordable childcare, by providing the right to flexible hours and part-time work with good social rights, by establishing quotas for women's inclusion in corporate executive bodies and politics, or making credible threats to that effect. Together, we can ensure that it does not take another hundred years before men and women have equal rights and equal opportunities in every sphere.
Madam President, I am the shadow rapporteur for the report on the face of female poverty in Europe, so I will focus on this report. The report brings together a whole range of issues which provide a very good description of the position of women in the EU. I am pleased that the report sets out many points indicating the need to make use of flexible forms of employment, and by that I mean both fixed-term employment and part-time employment, because in my opinion, single mothers in particular, and families in general with young children to raise, need to make use of the broad range on offer on the labour market, so that they can combine work life and family life. At the same time, of course, I welcome and fully support the fact that attention is drawn here again to the persistently large pay gap between women and men. I would briefly just like to say that the report also includes some issues we would find it difficult to support. This includes, for example, the call to create a European charter of women's rights and the reference to the report on maternity leave, which, as we know, the Member States have not accepted. In this spirit, we have supported some of the amendment proposals. I should like to thank the rapporteur, as this is a genuinely good and comprehensive report.
Madam President, a hundred years of fighting for equality - I think it is important today to also consider the pioneers who started the fight for equality a hundred years ago and who prepared the way for the progress that we can nevertheless see has been made. I would like to thank all my fellow Members, all the NGOs - all those who are continuing the fight for equality. We are to debate the situation of women in the EU, but I think it is important for us today to also show our solidarity with those women who, right now, out on the streets and in the squares, are showing enormous courage by taking part in the fight for democracy and justice in other countries. I think we should also remember these women today.
The reports we are debating here illustrate the inequality on the labour market, where women have precarious jobs and suffer pay discrimination of an average of 17%. Only 6 out of 10 women in Europe participate in the labour market, and when they have a job, it is often a precarious part-time job that does not provide a decent living. There is nothing strange about this, because there are powerful forces opposing the expansion of childcare and other prerequisites for women to be able to work.
Equal opportunities on the labour market mean that we must have the Maternity Leave Directive - which I hope will also include paternity leave. I hope that we will soon be able to discuss parental insurance, where men and women take equal responsibility for providing for the family, but also for looking after the children. If women in the EU were to work to the same extent as men, prosperity would increase by more than a quarter. We cannot afford to do without women on the labour market.
Quotas are called for. I believe that quotas are a necessary instrument in a society in which only 3% of large companies are headed by women. I can compare the use of quotas with antibiotics. I do not like the excessive use of antibiotics, but when someone is ill, I am very pleased that they exist. It is certainly indicative of an ailing society if only 3% of women are in the leading roles of large companies. Quotas are therefore a necessary instrument for putting right what is wrong in our society.
on behalf of the EFD Group. - Madam President, there is a lot of self-congratulation going on here in the European Union on International Women's Day. It is my opinion that you have made a complete dog's breakfast of it. You talk about maternity leave. All that is happening with draconian maternity leave, let me tell you, Madam, is that fewer and fewer young women in my country are getting jobs because you would have to be stark staring mad to employ a young woman if you have a small business. So you have done them no favours.
We have equal opportunities for car insurance now due to another lunatic judgment by the European Court, which means that even if young women could get a job, they could not afford to drive to it because they have just had their car insurance doubled. And now you are talking about quotas. What kind of madness is this? Women who have worked all their lives to get to a position of responsibility in business - professional women - are being patronised on quotas. Now those women who have been successful will sit in a boardroom and people will look across that boardroom and say, are you a token woman or did you get there because you know your business? The whole thing is completely crazy and it is a tragedy that none of you have done a real job in your lives or you would understand this.
(The speaker agreed to take a blue card question under Rule 149(8))
(SV) Madam President, Mr Bloom, desiring parental insurance and believing it to be a good thing does not make someone raving mad. You only need to look at those Member States that have a well-developed parental insurance system. Those countries - the Nordic countries, Sweden for example - also have the highest rate of employment for women. This proves that good parental insurance means that we will also have higher employment figures for women, and men, too, of course. Parental insurance is good for equality on the labour market. Women can also contribute to prosperity in the EU.
(Applause)
Madam President, this is simply not true and is not borne out by the statistics in my country. Speak to any small businessman you like in my country. I am not interested in the honourable Member's country or other people's countries, I am interested in my country and my economy, and I can tell you that all businessmen and women will say that they will not employ young women because of the draconian maternity laws. I wish, I desperately wish, you would come into the real world; hands up any of you who have had a real job!
(The speaker agreed to take a blue card question under Rule 149(8))
(ET) Mr Bloom, you of course know that in Europe, women are better educated than men, including in your home country. Why do you then think that, if quotas are imposed on companies, that one-third will include just those illiterate women that may also exist in our society?
Madam President, in reply to Ms Oviir, I would simply counsel her to let companies do their business. The less you regulate, the less you tax, the less you interfere, the quicker our economy will recover. That is what it is all about, and that is something the honourable Member does not understand.
(The speaker agreed to take a blue card question under Rule 149(8))
(PT) Madam President, Mr Bloom, do you know what the United Kingdom's problem is? It is having 52 weeks of poorly paid maternity leave. Only the first six weeks are paid at 60%, while 33 are at only a token rate and there are 13 weeks unpaid. That is only for rich families, in which the women can stay at home and see the family budget reduced. That is the problem of the United Kingdom, not our proposals regarding maternity leave.
Madam President, in reply to Ms Estrela, I can assure her that the problem with my country is that we have given up self-government and we are Members of the European Union: that is my country's problem.
(The speaker agreed to take a blue card question under Rule 149(8))
(FI) Madam President, in fact, I want to thank Mr Bloom for these opinions of his, because they are quite prevalent. If that were not the case, we would have made a lot of progress. Only there are a lot of people who keep quiet. I would have liked to ask you, Mr Bloom, if you think that children are just the children of women, and that fathers have no responsibility and no need for paternity leave or to look after their families other than by going to work.
(Applause)
Madam President, in reply to Ms Jäätteenmäki, I would say that I believe that children are the responsibility of their parents and nobody else. I do not accept that somebody takes responsibility for his neighbour's children. It is for the parents to take responsibility for their children and that is how it should be. The more self-responsibility we had in Europe - and indeed, the world - the better it would be, in my view.
(DE) Madam President, Commissioner, ladies and gentlemen, it is one of the signs of the absolute poverty of our society that we still need to discuss the issue of equality between men and women. Women suffer disadvantage not just in the world of work, but also in society at large. The list seems endless, which is why I will confine myself to a few keywords: wage levels, working and appointment conditions, precarious employment contracts, pension entitlements, childcare, social security and various forms of violence against women.
There are plenty of women who are better qualified than men and yet we find ourselves discussing equal pay for equal work - incredible. Something equally incredible is the fact that women are at greater risk of poverty than men; older women and single parents are particularly at risk. Let me remind you that 2010 was the Year for Combating Poverty. Poverty is a female issue. This has serious consequences for society because poverty leads to illness and can consequently result in unemployment.
(HU) Madam President, today, there have been two debates in Parliament the subjects of which were based on the reports of my fellow Members - on these I congratulate them - and in which it is truly difficult to say anything new, since the situation is almost unchanged and, in a certain sense, has even become worse over the past years. In the debate on the wages of men and women, for example, we have been saying year after year that there is still a sizeable difference, even though the principle of 'equal pay for equal work' was laid down in the Treaty of Rome already back in 1957. What is more, since 1975, we also have secondary legislation in this respect, although it is true that if we had to make a list of laws that are in effect but are not working, this one would obviously have a good chance of coming out on top. Indeed, as has already been mentioned here, the latest statistical data indicate that the current difference is 17.5%, but some of us still remember that a couple of years ago, this percentage was as low as 15%, while the variability is extremely high. And this is not the issue of small and large enterprises, and not only an issue for women; it is also an issue of social justice. We cannot state often enough that the wage difference, as has been pointed out by my fellow Member more or less in the same sense, is the punishment of women for motherhood, and is created when young women return to the labour market. And therein lies the true major problem: that small enterprises will never solve the problems of society. What Parliament requested in this regard, that is, to ensure a transparent distribution of salaries between genders, and to make sure that those who continuously violate this principle at least do not receive support from European funds, is, in my opinion, not much. True, there is some progress: the introduction of the 'equal pay day' represents some measure of progress, but the truly great achievement would have been if that day were held on 1 or 2 January instead of 5 March.
(PT) Madam President, women are in the majority in universities and are better qualified, but when it comes to decision-making positions, their rise is blocked by a glass ceiling. That is why we need quotas. It is a shame that Mr Bloom has already left. In politics and in economics, it should be noted that there is only one female chair of a central bank. Women were not responsible for the financial crisis, but they could have helped to prevent it.
Why is it that when we are talking about quotas, someone always brings up merit? Is it just the merit of women that is being questioned? Is it the case that men do not have merit? The quota is a necessary and temporary measure to promote the balanced representation of men and women in decision making and I would therefore congratulate the Commission on the efforts it has been making to ensure that decision making is shared in economic power as well.
(ET) Madam President, a happy International Women's Day to everyone! When it comes to gender equality, it is not just differences and social justice that are the issue. Gender equality is a prerequisite for sustainable economic growth, employment, competitiveness and social cohesion. Investing in gender equality measures will pay off in terms of a higher level of women's employment, women's contribution to GDP, a higher tax yield and sustainable fertility rates. Our understanding of gender equality is, for many, still at a medieval level today; or, at least, this is what we have heard in some speeches.
There is a bogeyman in this subject, and this bogeyman is quotas. People are forgetting, or perhaps do not want to see, that a quota is not being imposed on decision-making positions, and that a quota will not put incompetent women in positions of power. In Europe, women are better educated, they are able to take responsibility, and they are able to work well and to get paid fairly for their work. Those countries where quotas are applied, where they were already being used 20 years ago - I am thinking here of Northern European countries - have indeed shown that our objectives can be achieved through this measure and these days, people have reconsidered their behaviour - quotas are not necessary to the same extent as they were in the past. It is considered the norm for women to participate in all areas of society. I would, of course, like to say many things about poverty as well as single mothers, but unfortunately time does not allow me to do so. Thank you to everyone who gave speeches - one day, we will be winning nonetheless!
(DE) Madam President, the 100th anniversary of International Women's Day provides us with good reason to celebrate, give thanks and fight on.
We are dealing with a report into women and poverty; one of the key reasons for this problem is wage inequality between women and men. As we have already heard, wage equality has been enshrined in the Treaties of Rome since 1957. However, the pay differential is still 17.5% throughout Europe and as high as 23% in Germany. In 2008, this House adopted a report on wage inequality thanks to the excellent work of Mrs Bauer. This report called on the Commission to instigate legislative initiatives to combat wage inequality. There has been no action since then. Furthermore, Commissioner Reding, all you have done is to designate 5 March as European Equal Pay Day, an announcement you made on Friday, 4 March. Lucky that you remembered to do this before the day had actually passed.
We have no more time for meaningless press releases. We do not want to hear nice words from you. We want you finally to take action so that the 100th anniversary of the Treaties of Rome will not be another day on which the pay differential between women and men is more than 0%. We want equal pay now.
I would like to turn now to the issue of women's quotas and to my fellow Member from England: I would like to know whether he believes that only 3% of women in England and throughout Europe 'know how to do their business'. Perhaps that explains why there are so few women on supervisory boards? I do not think that this is the case. We need a quota.
Mrs Reding, you have said that businesses must commit to appoint women by next year. Is it your wish that we should have these commitments by next year, or that women should have been appointed by next year? I hear that you want the second objective I mentioned.
(PL) Madam President, the problem of female poverty, which is of the utmost importance, is raised in the resolution under discussion. It is worth reminding ourselves that it is women who are bearing the heaviest burden as a result of the financial crisis. It is primarily women who have felt the consequences of this crisis in terms of reduced employment levels, lower pay and restructuring measures. Furthermore, it is women who shoulder parental and child-rearing responsibilities while, at the same time, participating in the very difficult and ever-changing labour market.
The situation of women in the EU Member States is very diverse, and it is therefore extremely important to show solidarity and understanding for women in regions where the problem of poverty is particularly acute. The issue of unequal pay should force us to stop and think, since there are also pay differences in companies which are managed and owned by women. This is a worrying fact, and it requires that we give thought to whether the causes lie deeper, and whether administrative rules and regulations - hard law - are sufficient in this instance, or whether it is necessary to alter people's awareness and culture in general. Nothing can replace respect and social culture, and legislation will not be enough either.
(PT) Madam President, it is particularly significant that this year, on International Women's Day, we are discussing these reports that seek to draw attention to the inequalities and discrimination that persist. In some countries, society is even taking backward steps.
When we highlight an historic date linked to women's struggle for recognition and the exercising of their rights, we are highlighting the worsening of unemployment and unstable jobs, along with low wages, and discrimination in terms of wages and on the basis of maternity that assail women workers; these are taking on expressions that are particularly shocking and unacceptable in the younger generations.
Situations of loss of income are on the increase and women are getting poorer. The situations of disabled, immigrant and retired women with small pensions, and of low paid women workers, are particularly critical.
The problems faced by women in the rural world and in family agriculture are increasing, as are those of women running micro- and small enterprises. The impact of austerity measures in some countries, such as Portugal, Greece and Ireland, is having repercussions for the lives of women as workers, citizens and mothers.
That is the case with the deliberate reduction of wages, the freezing of admissions to university courses, and the blocking of collective bargaining; and with the cuts to healthcare, education, social security and a variety of forms of social support.
Preventing the taking of measures, under the pretext of the crisis, which threaten women's right to equality and to the necessary economic and social cohesion, is therefore a crucial issue. Fine words and declarations of good intentions are not enough. It is time to break with the neoliberal policies of the Stability and Growth Pact, with liberalisations and privatisations, and with free competition, which are always in the service of economic and financial interest groups. It is time to prioritise women and their rights, equality, and economic and social cohesion, so that we can have a better society; so that we can truly respect human rights and consolidate the progress that women have helped to build for our civilisation.
(ES) Madam President, today is a very significant day to talk about equality between men and women because we are celebrating International Women's Day, remembering those who fought for women's working and economic rights and their right to vote 100 years ago.
We have made considerable progress in those 100 years, but much remains to be done. True equality is still a dream and discrimination against women is a fact of life.
I believe that every one of us, both men and women, can do a lot more to achieve true emancipation for women. There are many women in the world whose right to life is being threatened, whose dignity is being violated, and whose freedom is being denied.
Allow me, on this International Women's Day, to demonstrate my support and hope to all women fighting for their democratic rights in the revolution in North Africa. Women cannot be worth half what men are in Arab counties or anywhere in the world. We are worth the same and deserve the same. I will continue fighting to achieve that equality and International Women's Day will continue to exist until it is achieved.
Even if there are many who do not want to see it, the reality is that there are women who earn half of what men do and that domestic violence mainly affects women and children. I must repeat that these facts must continue to be reported in Parliament, and I promise to continue working toward that, of course.
(FR) Madam President, I should like to begin by commending the work of my fellow Members, Mrs Nedelcheva and Mrs Plumb.
On this symbolic day marking 100 years of International Women's Day, I could almost repeat word for word what was said last year as the fight is still ongoing.
It is true that women are more resilient to the current crisis in terms of job losses. As for combating violence against women, we look to the Commission to indicate what its intentions are, to agree to our call for the creation of a European Year highlighting this issue, and to put forward a strategy. I am told that this will happen soon, which I am delighted about.
Unfortunately, equal pay is not yet a reality despite the many efforts made by some Member States and by the European Commission, in particular. Paternity leave has also regrettably been rejected by Member States despite the all-out efforts of this Parliament and the right to abortion is still not recognised in four Member States of the Union and challenged in others.
I welcome the new Belgian law on quotas for female representation in companies and on company boards, as well as the tremendously proactive approach displayed on this matter by Mrs Reding and President Buzek even in the press on the other side of the Atlantic.
Lastly, we should, however, celebrate the fact that after 100 years, we are half way down the path to gender equality thanks to European and national laws. Let us stay on track so that it does not take another 100 years to achieve true gender equality.
Madam President, as many Members have pointed out, the progress of women's rights has moved steadily forward over a number of years. In the 30 years between the first elections to the European Parliament and 2009, when I was elected, the representation of women has more than doubled. We now see women in major roles in politics, business, industry and the media. Perhaps most importantly, as a society, we have come to appreciate the necessity of the role of women and to recognise their contribution, winning equality along the way.
However, we need to be mindful of how far we push calls for more equality and in what areas. Our concern should be to focus on what is still wrong today. In the UK, women still account for under 20% of the Members of Parliament, nearly half of the companies in the FTSE 250 have no females in the boardroom at all, and only a fifth of all engineering, science and IT graduates are women. Given the diverse nature of our societies, this is clearly something that Member States need to address - without quotas and targets arbitrarily set at an EU level.
However, over and above representation, there are thousands of women across the EU, and indeed the world, who endure violence, exploitation and exclusion. They are the ones without a voice. It is those women - who suffer from discrimination, are deliberately discouraged from achievement, or are victims of repression - who surely deserve our absolute attention.
(DE) Madam President, firstly, I would like to welcome the small number of men who have joined the small number of women in this plenary. Naturally, I am in favour of equal treatment and equal opportunities for women and men. I have been successfully campaigning for this at national and European level for over 50 years.
Unfortunately, the report on the equality of women and men in the EU 2010 once again contains exaggerated demands that are counterproductive for women in the final analysis. I do not have the time to explain them all here. It is through no fault of the rapporteur that the large number of amendments have made the report quite hard to digest.
In relation to the controversial question of whether the EU should impose a women's quota in listed companies, I must warn against praising Norway as a shining example of such a measure. You may ask why. Since the introduction of the women's quota between 2003 and 2009 the number of companies quoted on the stock market has decreased from 554 to 362. One in three companies gave the introduction of the women's quota as the reason it withdrew from the stock market. In Norway, 70 women, known as 'golden skirts', occupy about 300 seats on management boards. This is warped, but very interesting. Speaking for myself, I might be attracted to the career of a 'golden skirt' as I have not been a member of a single management board so far. The Commission needs to think carefully and weigh up the consequences before reacting too hastily to this problem.
I also regret that this report recommends in the same breath that women should be allowed easy access to contraception and abortion. In other words, abortion is equated with contraception as a simple means of birth control. This is an insult to women. I cannot agree to this, quite apart from the fact that the EU has no powers in this area - subsidiarité oblige! I regret the fact that some female Members consistently mix these two issues together. That is not necessary.
(The speaker agreed to take a blue card question under Rule 149(8))
(IT) Madam President, ladies and gentlemen, I would like to put a very simple question to Mrs Lulling: does she not believe that the move to equality between men and women is, even in 2011, hindered precisely because of views such as hers, which are therefore the views of a woman, and which she is so eager to share with us even today?
(FR) Madam President, I do not know, I have said nothing before 2011, why has the situation deteriorated? It will not deteriorate if we remain realistic, but it will deteriorate if we adopt a utopian and unrealistic approach.
(Applause)
(The speaker agreed to take a blue card question under Rule 149(8))
(FR) Madam President, Mrs Lulling, whereas I could be very proud that you have thanked the few men present in this debate, being one of the rare male members of the Committee on Women's Rights and Gender Equality, I could get really cross were you to tar me with the same brush as Mr Bloom. I would like to know if you can distinguish between Mr Bloom and me or whether I am to regret that you associate us both in the same struggle because we clearly hold radically opposing positions.
(FR) Madam President, Mr Tarabella, I made no mention of Mr Bloom! You have done a great service to Mr Bloom because it was you who put the questions to him and gave him the opportunity to take the grandstand here. I am grateful these questions were raised as I can therefore have the time to speak that I need.
However, I must tell you, Mr Tarabella, that you are a distinguished member of the Committee on Women's Rights and Gender Equality. I can always count on you to put across the voice of reason, and I am sorry that you and I have not been listened to where some passages of these reports are concerned.
Madam President, on the anniversary of International Women's Day, when we are debating the Plumb report on the face of female poverty and the Nedelcheva report on inequality between women and men in the European Union, and when the institutions are focusing on quotas for women on boards, the PS Women group is dedicating its 2011 campaign to the issue of pension systems and female poverty. All European societies are facing ageing populations, and pension systems all over Europe are being reformed. This is why the EU must send a signal that the lives of ordinary women are central to our concern.
On the fundamental issue of pensions, the European Commission should be leading the charge in closing the structural gaps between women and men. Women should not be disadvantaged for reasons beyond their power: the pay gap, as my colleague mentioned, taking care of relatives and non-decent work. Our first task is to raise awareness among women. We need to underline that during the ongoing discussions on pensions, the female factor has come up very rarely. We want policy makers to be aware of the effects of that and to make sure that precise data on women and pensions become available.
The Commission needs to conduct research on the gender effect in pension reforms in Europe and I am sure that Viviane Reding will do that. We need to look at best practices at national level and look into a European approach. It really is time to think about what we have achieved during the last 100 years. We need a clear future for our children.
It is also important to remind ourselves of what Clara Zetkin did one hundred years ago, because bridging the gender pay gap was her idea. It will be really important too that we make changes in the style of Ginger Rogers and Fred Astaire - remembering that Ginger Rogers had to do everything 'backwards in high heels'.
(PL) Madam President, the reports on inequalities affecting women and men in the European Union contain many suggestions for what should be done and what steps should be taken to reduce these inequalities. I would like to express my sincere thanks to Commissioner Reding for the measures she is taking at European level to reduce differences between women and men. However, the majority of these measures should be taken at national or Member State level. This is where fierce opposition is frequently met from politicians, institutions and public opinion. Women's organisations therefore frequently call on the Commission for help. Yet grass-roots actions are of key importance, as in the case of Poland, where it was possible to overcome opposition thanks to a women's social movement known as the Congress of Women. We collected over 100 000 signatures for a social and legal initiative and, as a result of a broad debate which mobilised public opinion, the Polish Parliament voted through 35% parity for women on all electoral lists, including those for European elections. I am very proud that Poland has joined the countries where parity is a legal requirement, and that it is the first of the new Member States to introduce this significant change. We will now carefully monitor what influence this has on women's political participation. I would like to state clearly that we should set ourselves new goals straight away, and these goals should be equal pay for various groups of women and parity in other decision-making bodies. Thank you very much.
(IT) Madam President, Commissioners, ladies and gentlemen, I thank the rapporteurs and I also dedicate this 8 March to the women of North Africa and the Middle East, such as the many women who, at this moment, are demonstrating in Cairo and Iran and fighting for democracy and liberty in their countries. In this respect, I hope that firm measures will be taken, including in the external actions of the European Commission, to establish links with these women.
Even in Europe, there is a great reawakening of women's participation, starting with demands to respect the dignity of women in the media and in the behaviour of men in institutions, as was said in town squares on 13 February by 1 million Italian women and many concerned men.
As for the reports under discussion, I would note that there is a strong link between growing insecurity at work and in the lives of young women, even though they are better educated and more skilled, the inadequate protection of atypical female workers - which most young women are - during maternity and parenthood, the shortcomings of current policies for achieving balance and the lower rates of female employment, the more frequent instances of poverty among women and children, and the lower level of their pensions and, hence, their exclusion from decision-making powers.
While I agree with Mrs Reding's initiative concerning boards of directors, I am less supportive of the initiative on insurance which risks penalising women in particular. Without this, there will be no Europe 2020.
(FR) Madam President, Commissioner, ladies and gentlemen, I would firstly like to say that, for me, the fight for equality between men and women has nothing to do with the Left or Right; it is not a fight by men or by women; it is a fight for society as a whole.
What kind of contemporary society would invest in training young girls, as we do, only to then deny itself of 50% of the available intelligence in the workplace? That must not be the kind of society in which we live. I call on you, the Commission, the Council and Parliament to mobilise so that we leave behind a more egalitarian, fairer society that does more to harness the training of young girls and their intelligence.
The second point, Commissioner, concerns equal access to positions of responsibility. As you know, I am French and I was against quotas. But after 10 years, I have realised that without quotas, we will not achieve anything. Without quotas, there will never be as many women as there are men
(Applause)
in positions of responsibility. I heard the President of Parliament support this view last week.
I think that we really do need to go down this road now. You know that I was against quotas as I find it somewhat degrading having to protect women who should be able to progress on the basis of their skills. I feel we now need to resort to that approach, however.
The third and final point is our need to fight for equal pay for men and women. Thank you for your contributions.
(Applause)
(EL) Madam President, today we are honouring the struggle by women through the ages and female achievements. We are recording the persistent democratic deficits which are currently being exacerbated by the economic crisis: poverty, trafficking, violence, unemployment, sexual exploitation, the pay divide, denigration in the media, the perpetuation of stereotypical roles and under-representation in the centres of power - all of which are feminine nouns - do most damage to single mothers, elderly women, female immigrants and disabled women.
We need coordinated action at European and national level: more effective employment and social protection policies to combat poverty, more measures to reconcile home life and work to support working women and pro-active measures and quotas for balanced representation in the centres of power. We need proper education and awareness-raising to stamp out violence and stereotypes. The road is long, but we must travel it, because women deserve better opportunities without prejudice.
(PL) Madam President, women are discriminated against in every area of life; they are beaten and raped. Half of all European women have experienced violence, and over one million suffer it on a daily basis. Work continues on the directive on violence against women, yet at the same time, there are countries in the European Union, including Poland, unfortunately, which allow themselves to use legally-sanctioned violence against women in the field of sexual and reproductive health.
The lack of proper sex education and easy access to contraceptives mean that women who become pregnant, including those who are underage, are forced by law to give birth to the child. A pregnant woman is treated like an incubator, deprived of the right to decide for herself and of the right to health and privacy to which every man is entitled. The ban on abortion does not reduce the number of such procedures carried out. Anti-abortion legislation must be condemned, since it is a form of state violence against women and institutional discrimination against women. If men were the ones who became pregnant, abortion would be a sacrament.
(ES) Madam President, I would like to express my acknowledgement and gratitude to all the women, many of whom are well known and written about, but many others of whom are anonymous, who have worked and fought these last 100 years to achieve the standard of equality we now have.
However, there still remains much to be done, and these reports bring us to issues such as the reconciliation of family and work life, difficulties in accessing the labour market or the fight against gender-based violence, which is one of the main scourges that exists in Europe and worldwide. Equality between men and women is still not a reality. Therefore, we must now begin a new phase which sees commitments become realities.
From the European institutions and from the rest of European society we have to aim to make progress toward achieving true equality between men and women. Such equality could provide the opportunity to achieve a more just and equal society and, on that road, men are essential. Much remains to be done and we will see it through together.
(PL) Madam President, today is an opportunity to remind ourselves of people's right to equal treatment, regardless of their gender. In spite of many measures undertaken to ensure equal rights, the issue of the pay difference between women and men is still unresolved. Women are still in a more difficult situation; employers frequently assess their suitability for a job not on the basis of their qualifications, but on the basis of whether they will have children or not, or, if they already have them, who will look after them when they are ill. Nobody asks men or fathers such questions when they are being recruited. I would therefore stress the need for changes to the system, and for measures to be taken which change the way in which society perceives this problem, and which ensure that women themselves are liberated from the internal belief that only they are responsible for raising children, thus allowing these inequalities to be eradicated. Knowing the charisma and determination of Commissioner Reding, I believe that this will most certainly be achieved. Thank you.
(FI) Madam President, on this International Women's Day, it is worth examining how equality is actually implemented in Europe. We share a new concern, and that is the feminisation of poverty. Although women do more work than men, men earn higher levels of pay and still receive bigger pensions. It is wrong that men are becoming richer and women poorer. That is very true of older women in particular, and that is why they should be helped in every possible way.
Ageing and growing old, especially with regard to women, should not be a burden. It should not be regarded as a liability, but something that enriches society and Europe and is a resource. The future of the world and Europe will mainly depend on women, and mothers in particular. Obviously, it is good that the sons and husbands of mothers, Mr Bloom and myself, have something meaningful to do other than go to war. My congratulations.
(Applause)
(SL) Madam President, the Vienna Philharmonic, probably the best classical music orchestra in the world, only permitted women members to join and perform with them a few years ago. Just imagine what our orchestra here, this Parliament, would look and sound like if we did not have our women members livening it up with their character and informed debate.
It is obvious that a day like today, a day to remind us of the inequality of women, is more than necessary. On pay day, on the day when roles are allocated at work, and on all days when it comes to caring for children and family, women are not equal. Our responsibility in the European Parliament and the responsibility of our colleagues in national parliaments is to legislate appropriately in order to bring about that equality. However, I think that we will also promote that equality by showing care and attention to women on a daily basis.
(SK) Madam President, it is important that we are discussing female poverty today. At the same time, it is a pity that, in seeking a solution, we remain beholden to a one-sided way of thinking.
Solving female poverty involves more than just forcible intervention in the family environment. The most recent OECD research shows that such intervention has only limited success. Women devote more time than men to household work and childcare. This applies even when the man is on parental leave. They do not do this because they have to, but because they want to. They prefer to opt for part-time employment.
According to OECD figures, 30 to 50% of all economic activity of women does not appear in current measures of affluence, such as per capita GDP, for example. Solving female poverty therefore also involves recognising the work that women perform within the framework of intergenerational solidarity. In recognising this work, we will take a fundamental step towards solving poverty.
(EL) Madam President, I have something different to say: today is not a day of celebration, as far as I am concerned; it is a day of remembrance of the women who died in the uprising in America not 100, but 157 years ago. We should not forget that either. If we are to move forward, we need three basic things:
the first is support structures for working women: nurseries and crèches;
the second, Commissioner Andor, is financial support for women; and
the third is to change attitudes in schools and here, Commissioner Reding, I propose that there should be quotas, not only on governing boards, which is like trying to repair the house from the roof down, but also for nursery and school teachers, so that we can live equality of the sexes.
To close, I call on you Madam President, as a female president, to circumvent the rules and to give the floor to the remaining ten female speakers for this special ceremony for Women's Day.
(DE) Madam President, Commissioner, ladies and gentlemen, both here in the Chamber and in the galleries, the campaign for women's rights in the workplace, in the family, in democracy, for economic independence for women and against male violence, female poverty and discrimination against single mothers, lesbians and female migrants, is one that has already gone on for too long. Today, we are celebrating the 100th anniversary of International Women's Day. Happily, in the future, we shall also be able to celebrate what has been achieved, while not losing sight of the work still to be done.
Mrs Morin-Chartier has already said that she would not have put much faith in quotas ten years ago, but that she has changed her mind: quotas are essential. Thank you for that. Quotas are indeed something that women need if they are to get anywhere. We have men's quotas in all supervisory boards, in all statutory authorities, in politics and in business. Male networks operate without any difficulty. Men are not necessarily in influential positions because of their performance - some are, though it is by no means true of all - but simply because they belong to these boys' networks. That is why we need quotas and wage equality.
(EL) Madam President, I think that today is a very important day; we are celebrating Women's Day, the day of the women we love, the women we respect, the women who are our mothers, wives, sisters and daughters, working women and housewives. I wish to express my thanks to the entire female sex and to emphasise that I personally support the fight by women for equality in society and at work, for equal pay and for quotas in the centres of power, and deplore all forms of violence against and exploitation of women.
I shall say no more, it has all been said. Thank you ladies, all of you, both present and absent from this meeting.
(IT) Madam President, ladies and gentlemen, today, I would like to make a special dedication to all the women who fight every day for the respect of their rights in modern society, to all the women who choose to have a child knowing that this will make it difficult to reconcile their working lives with their new role as mothers, to all the women who, aware of their talents and abilities, decide to press ahead on their own way despite the many obstacles.
Precisely for this reason, I support the introduction of, at least initially, obligatory quotas for women as a means of breaking a culture that only helps men. I am convinced this would offer the opportunity that many young women have been waiting for and that, armed with their professional skills and education, they will certainly not allow it to escape.
I have a baby who is only a few months old and I have a dream: I hope that my daughter, Vittoria, will not have to fight as we do to break these glass ceilings and that female talent will no longer have to be seen as an obligation but rather as a genuine added value.
Madam President, it was the Trotskyists who transformed Marxist class warfare into multi-grievance group warfare. Society was to be segmented into groups, who might or might not have known that they had a grievance until that was explained to them by helpful young militants. The groups might be defined by ethnicity, religion, sex, sexuality, age or disability. They were all to be urged to engage in collective action against their oppressors.
The Trotskyists grew older, if not up. In some cases, they moved into positions of power and influence. Their ideas spread much faster and further than they did. The word 'discrimination', when followed by the word 'against', became the ultimate evil. In many cases, there is no identifiable perpetrator. The discriminator is the rest of society. We are all guilty. People, whatever their real disadvantage, must realise when they are being manipulated and must shake off that manipulation.
(DE) Madam President, Commissioners, the 100th anniversary of International Women's Day should also be an occasion to reflect and take stock. Today, I would like to express my thanks to the pioneering women who paved the way for us, making it possible for so many women now to play a role in political life and in business.
However, this day should also be a warning to us not to put at risk what has been achieved so far. Many aspects of the programmes of the various Member States, which are now to be implemented under the cover of budgetary consolidation, are specifically against women, against women's educational opportunities, against women's opportunities to make a fair and living wage, against women's opportunities to play a role in political development. I am calling particularly on men - and I can see there are several among us now - to work with us in partnership to ensure that our ambitious goals can be achieved, so that International Women's Day really will be a day to celebrate in the future.
Madam President, thank you ladies and gentlemen, because I have received the message loud and clear. I can sum it up in one sentence: the majority of you no longer accept the 90% quota of men running our companies and think that this should change.
(Applause)
Let us work together to bring about that change.
When, after having heard your rapporteur and all the interventions, I analyse what has been said, I think we agree that women do reasonably well in politics. There is still a long way to go, but we are on the right track.
Unfortunately, we do not do reasonably well in the economy. We are absent in decision making and I got your message that we must change that. We are present in low income jobs, when 60% of university graduates are female. They get lost on the way to where we need them in times of crisis, in order to improve things economically.
We have no choice. How are we to reach the 75% employability, if not by using the untapped potential of these well-trained women? We really need to change the way in which we tackle employment, by giving women a chance and bringing in the talent which we have trained and educated, and which is available for employment.
I have taken note of the interventions about the victims. It is true that not all victims are female or children. They can also be men - but victims are mainly female, including small girls. That is why, in the victims' package, which I will present in May, this fact will be taken into consideration.
Shortly after this, we will be celebrating one hundred years of International Women's Day. We should not forget that we are also celebrating one hundred years since Marie Curie won the Nobel Prize. I would like to say to all the women in this room that we should be proud to be women.
(Applause)
Member of the Commission. - Madam President, I believe that one hundred years of struggle and one hundred years of progress have to be respected, but we also have to acknowledge that contemporary Europe is still far from full equality between men and women. Many of these inequalities are reproduced through the imbalances in the labour markets and the bias against women in many segments and in many institutions within the labour market.
That is why I believe that European policies and European financial instruments will have to be used to improve the situation in this area, and to improve employment opportunities and employment conditions of women, in order to make progress. Many concrete actions are possible. For example, as regards European funds, wherever it is possible and reasonable, equal opportunities conditionality would be very important, and we want to pursue this.
However, direct job creation is also important. One of the key directions in job creation in the coming decade will be towards so-called 'white jobs' - jobs in healthcare and long-term care. Here, we have to focus on creating opportunities, because much of this work is, in any case, being done by women, but without proper remuneration and without the opportunity to accumulate rights, including pension rights for their old age.
On the question of pensions, in the White Paper on Pensions to be published in the third quarter of this year, we will pay more attention to the gender dimension. There is a group of Commissioners working on this Pensions White Paper, and with Vice-President Reding participating and contributing, we will manage to address the gender dimension of pensions more forcefully than in the previous Green Paper.
I agree with Mrs Zimmer. This is also a question of regulating working time. That is absolutely fundamental. We need an EU working time regulation which allows for better accommodation of working needs and family responsibilities. A better work-life balance is absolutely essential. This is part of our decent work agenda. I agree with those who highlighted that this is not only an issue that applies inside the EU: this is an international responsibility which we have to pursue.
To highlight one more connection - that between the labour market and education - we have to go deep in order to improve the quality of education, to raise awareness, to teach about rights, including women's rights especially and - this is very important - rights for European minorities, whether they are immigrants or other ethnic minorities.
Finally, on the question of quotas on corporate boards, I had an opportunity last week to discuss this matter with the new head of the Confederation of British industry - I am sure Mr Bloom will be interested to hear that. There are many aspects to this question. Apart from tackling stereotypes and the organisational and cultural aspects, our discussion also highlighted the need to organise family life differently, because of the time demands of top-level jobs. That is why we have to act on many fronts. We must not extend this discussion solely to working life and public life. I believe that if we continue the discussion, and the Commission's efforts, with due responsibility, we can make progress in the future.
Madam President, Mrs Reding, Commissioner, I should like to thank all my fellow Members for their contributions and their speeches.
Once again, today's debate proves how much the issue of gender equality matters to us. We all share common values and principles: those of respecting human dignity, those of fighting inequality and discrimination.
I have a great deal of respect for the personal and often national connotations that each of us brings to these values and principles. Therein lies the wealth of the European vision on these matters. However, these different connotations must not make us lose sight of our common goals. We need to continue working towards improving the conditions of women both in the workplace and on a personal and family level. Their access to the job market should be further encouraged, especially to positions of responsibility, and national authorities, institutions, political bodies and companies should be held to account on this. It falls to us all to show that these objectives are achievable. It has indeed been said many times today that combating gender inequalities is a daily battle. Strong political will needs to be backed up by concrete actions. I welcome all the actions outlined by the Commission and my thanks also go out in advance to all my fellow Members for the support that we will give them.
One more point: during the debates, I was criticised for the length of the text which, it seems, gets longer every year. This is obviously because the previous recommendations have not been fully implemented. We need to make sure that they are implemented by everyone. I also believe that it is because of the complex nature of the matter and its dynamic developments. I stress that it is up to us to keep up with these developments, to avoid being locked into outdated ideas so that we are in a position to guide the former.
Lastly, I believe that gender equality remains an issue for us all. Above all, I believe that each of us has the free will to recognise this and to work towards it becoming a reality. 2011 is the European Year of Volunteering, and our greatest joint initiative this year should be achieving genuine progress in gender equality.
rapporteur. - Madam President, I would like to thank Commissioners Reding and Andor for their strong commitments on these important issues. I would also like to thank all my colleagues for their strong messages on this important debate today.
First of all, I would like to say that gender equality is not only a matter of social justice; it is also a matter for progress and we need to build together a fair society for all of us. Next, I would like to say that I strongly support quotas. Yes, we need women in top positions, but let us not forget poverty. We have to tackle and we have to prevent and reduce poverty and we need concrete measures. Preventing and reducing poverty is an important component of social solidarity and I strongly believe in women's solidarity. We need support for all citizens; we need support from the whole of society and I would like to thank the NGOs, the social partners and all women and men in society who are fighting year by year, day by day, to achieve gender equality.
We have to make this gender equality become a reality. We can accelerate on the track today; together, let us make things happen. And once again, I wish all women happy days.
The joint debate is closed.
The vote on the two reports will take place at midday today, 8 March.
This will be followed by celebrations to mark the 100th anniversary of International Women's Day. All the women in the Chamber, in Parliament, in the Commission and in the Council are cordially requested to attend a joint photo call after the ceremony. I hope that this announcement will be heard by all the ladies and gentlemen in their offices and that they will attend the plenary directly.
Written statements (Rule 149)
Following the celebration of the centenary of International Women's Day, it would not be going too far to stress the enriching role that women play in the development of the family, of society and of the economy, although it is often underestimated and underpaid, which significantly increases the risk of poverty.
One of the main problems lies in limited access to work, in working conditions, or even in accessing roles compatible with their qualifications. Moreover, the present economic crisis being experienced by the European Member States has been exacerbating the employment situation of women because of their susceptibility to finding unstable jobs. The promotion of equality also involves the struggle against violence against women, whether physical, psychological or sexual, which must be combated and condemned. As such, specific programmes have to be adopted to promote the active inclusion or reintegration of women in the labour market, whilst creating specific opportunities for lifelong learning with a view to providing them with skills and qualifications, as well as to reinforcing their confidence and developing the skills necessary in the light of the Europe 2020 strategy.
On the day when we are celebrating International Women's Day, I support the principles set out in the report on 'Equality between women and men - 2010'. However, I believe that in the period ahead, we must move from fair principles to adopting concrete measures to reduce the current gender inequalities. Romania, the country which I come from, is in the middle of the Global Gender Gap Index 2010 rankings, in 64th place to be precise, in terms of discrimination between women and men. In general, Romanian women are better educated than Romanian men, with a steady rise being seen in the proportion of women among the total number of graduates. The current situation is that 60% of graduates are women and only 40% are men. However, the incomes received by women continue to be lower than those received by men. The gender risks which affect women's opportunities on the labour market are still very powerful, ranging from the higher risk of poverty to blocking access to key positions. In the hope that the labour market will treat women more fairly, I would like us, too, to help change this situation. This report is an important step towards this.
The issue of gender equality deserves appropriate attention, particularly at the time of the hundredth anniversary of International Women's Day. I personally consider many of the issues from the submitted report to be exceptionally important. One of the issues I would like to underline is the pension gap between men and women. The gap is caused by the fact that working women interrupt their professional lives more often than men, in order to look after children and sick or older family members, and, because of their family commitments, are more willing than men to accept part-time work or non-permanent work arrangements. It is this factor which leads to the pension gap. I consider no less important the call for special attention to be paid to vulnerable groups of women, such as disabled or older women, immigrants, lesbian, bisexual and transsexual women, or members of minorities and women with low qualifications or no qualifications, who are caring for dependents. Last but not least, I consider it important to secure access to support services aimed at preventing gender-based violence and protecting women against such violence, regardless of their legal status, race, age, sexual orientation, ethnic origin or religion, which the report also calls on the Commission and the Member States to do.
Gender equality is a fundamental principle of our times, but inequality between men and women still persists. The percentage of women amongst scientists and engineers has increased significantly. In the EU, women constitute 59% of graduates and 41% of those with doctorates. However, there are paradoxical figures worthy of consideration.
Women are under-represented in science when we are talking about leadership roles. Only 19% of university professors in the EU are women. These figures lead one to believe that there are problems with women's access to the upper reaches of academia. It is essential to find solutions that make a successful career in science compatible with a stable family life. I am referring, for example, to the use of new technologies that will enable women scientists to carry out their work from home. Only in this way will we manage to resolve the imbalance between men and women in science and research, which continues to be an obstacle to the European objective of increasing competitiveness and maximising potential for innovation.
The current economic and social crisis is having a very negative effect on the living conditions of men and women in the EU. It seriously threatens the female part of the population, particularly in the areas of gender equality, employment conditions and access to employment. In the area of employment conditions or income levels, women have been seriously affected, and unless appropriate measures are taken immediately, there is a risk that the situation will deteriorate even further.
It is also important to take account of the position of women within the framework of the fight against poverty. At the global level - in comparison with the male population - up to 17% more women live in poverty, according to statistics. The contribution that women make to developing the family and society is also underrated. The inequalities between men and women, especially regarding access to education or the sharing out of family responsibilities, are factors which exacerbate female poverty. Serious consequences also result from the pay gap between men and women, or the so-called glass ceiling, which prevents women from securing managerial or leading roles.
The promotion of gender equality is a way of combating violence against women. It is absolutely imperative to combat the various forms of violence, regardless of the level of seriousness of physical, mental or sexual violence. In respect of this factor, too, it is desirable for EU Member State governments and European institutions to support mechanisms aimed at achieving gender equality in the various aspects of social, economic and political life.
It is, of course, appropriate that we should be discussing gender equality on International Women's Day, but it is not enough. The issue's importance must also be made apparent on all other days when we are taking decisions. An essential ingredient in equality, furthermore, is everyone's inviolable right to his or her own body. That then extends to the right to contraception, abortion and good sexual health. All these issues have been and will obviously long continue to be visible in the way Parliament votes. Regrettably, all too often, the quarrels still reflect attitudes that sustain the subjugation of women.
Equality is one of Europe's fundamental values, and it is an unambiguously positive value. The only problem is that equality is interpreted in a great many different ways, some of which are extreme interpretations which do not take into account the real differences that exist between people. The various interpretations which are possible have resulted in the emergence of ideologies associated with equality and directly linked to this term. There have been instances in the past when crimes were carried out, including even genocide, in the name of equality understood in a specific and doctrinal sense. There is less risk of dogmatism when it comes to equality between women and men, but overly radical positions are still held. The equality of women and men cannot be limited to political declarations and legal regulations. The implementation of standards based on the principle of equality is very important, and changes in mentality are necessary in order for this to be possible. We must encourage and support education and information measures and promote good practices. We must ensure that awareness of equality is the rule, rather than the exception to the rule. True equality must be something which is found within people, in their attitudes, and in their everyday, spontaneous behaviour. Equality is not an isolated value, either. We should not accept any affirmation of equality which is worded in such a way that it excludes other key values, such as freedom, dignity and justice.
I would like to begin by congratulating the rapporteurs on their reports, which raise the important issue of equal rights. As one of the reports reveals, over 20 million Europeans, mostly women, have limited access to the labour market because they care for dependent adults. We also know how difficult the challenges are facing parents who wish to combine raising children with professional work. I believe that taking concrete steps to reconcile professional and family life is a matter of the utmost importance for both social and economic development in Europe. We need to take measures promoting the creation of local support systems for families caring for children and dependent adults, and to review legislation and make wider use of new technologies in order to remove barriers to flexible forms of employment. I believe that the European Union should make every effort to ensure that the huge potential of its capable and well-educated female citizens is fully unlocked.
I would like to welcome the host of issues raised by this report, which has enabled us, regardless of the committee we are working in, to find a series of correlations which need to be achieved so that we make a greater contribution to achieving the EU 2020 targets. As you have seen, calls are being made for measures to be taken at national and European level to promote entrepreneurship among women by creating training, professional and legal advice structures, and by facilitating access to public and private finance. I welcome, in particular, the need to develop entrepreneurship at local and regional level as a main source of job creation and economic development. The potential women offer in terms of running businesses is used to a very small extent. This is why I think that both the European Social Fund and the European Fund for Regional Development must support actions which will allow entrepreneurship to develop among women. There may certainly be cultural, material or economic differences preventing us from doing this. However, these are factors which we need to bear in mind and for which we need to produce the framework required to overcome them.
One hundred years after the first public demonstrations by women in the fight for their rights, it has still not brought the desired outcome. On the contrary, the current crisis pushes the wheel of history back a few metres, in terms of establishing equality between women and men. Women the world over are again coming out onto the streets, just like 100 years ago. They are standing at the head of demonstrations in Greece, Spain, the Czech Republic and Belgium, and also in North African countries. The EU has, until recently, been boasting of the improving situation of women on the labour market, and in securing education, decent living standards, access to women's healthcare or greater representation in constitutional bodies, but the deepening crisis seems to have consigned this to the margins of Community interest. The counter-crisis measures are directed mainly towards the male population. The needs of women are perceived as second-level issues. The past 100 years have shown what women have given to the world and to progress, and how many of them gave their lives in the struggle for peace, and also how many new lives they have brought into the world. This is no small matter. However, the world still owes a debt to women. It is not a matter of doing them a favour, but of declaring clearly their equal status in society. After all, these women are not fighting for themselves, but for a better and more humane world.
I should firstly like to pay tribute to the bold and enormous task undertaken by my colleague, Mrs Nedelcheva, the rapporteur on this matter. The fight for gender equality is a daily battle across all our States. My generation was one of the first to see women gain access to senior positions of responsibility, in particular, to elected office. I am therefore delighted to see that women are now present in many fields that were still closed to them not so long ago. Nevertheless, inequalities still prevail and there are many battles yet to be fought, not least of which is a persistent wage gap and the place of women on the boards of large companies. Lastly, I would like to emphasise the importance of ensuring all women have access to quality reproductive healthcare. Ever since I started my political career, I have campaigned for women's access to abortion in a safe medical setting. Contraceptives must also be made readily available to them. I therefore advocate that contraceptives should be free, particularly for minors.
in writing. - (DE) Trying to sell women's quotas as a milestone is simply populism. What women really need is a genuine freedom of choice in life: They must have the certainty that none of their decisions will be given a lesser value. An important step in this direction would be to introduce family tax splitting in all Member States so that the establishment of a family does not become a poverty trap. Support for women's quotas in supervisory boards only comes from women who are already top earners, if at all. Since Norway introduced the women's quota requirement for the management boards of listed companies, these posts are simply accumulated by a small number of women, who occupy several seats on different management boards. These women are often disparagingly referred to within business as 'golden skirts', something that is not exactly favourable to the working atmosphere. We need to begin in the areas where women suffer genuine disadvantage: we need to look at the position of unpaid carers, at part-time employment and at the plight of the many women who work hard to cope with the demands of family and career.
Social solidarity and the European social model are values which distinguish Europe from societies in other parts of the world. There is a question mark over the extent to which these values are sustainable in the context of the call for global competitiveness based on reduced labour costs, the loosening of labour law, reductions in social protection for workers and the weakening role of the state. We will probably not fundamentally enhance global competitiveness in this way, and it is much more likely that we will irreversibly undermine social cohesion and open up divisions in society. Make no mistake. Women are fundamentally at risk through these measures. Pay differences have a significant impact, just like the budget cuts in the public sector. From this perspective, pension and health reforms at the national level must be fair to both sexes. It is no accident that the issue of European poverty applies more often to older women. The fight against inequality is not virtual reality. It concerns real people.
As we discuss the report by Mrs Nedelcheva today, the 100th anniversary of International Women's Day, it is high time for us finally to follow up our words with deeds. The disadvantage suffered by women in Europe can only be combated effectively if we introduce binding rules instead of voluntary commitments. These include mandatory women's quotas on corporate boards, as well as all other levels, the consistent combating of precarious employment conditions, which affect women far more than men, the improvement of career prospects for women during education by systematically expanding the range of careers open to them, a ban on financial disadvantage to women in taxation and income, statutory equality plans in business and industry in order to promote women, and regular checks and reports on the progress achieved in Europe, if any.
Let me conclude by saying this: After 100 years of International Women's Day, we women will no longer be satisfied with simple lip-service. We want binding statutory regulations and we want final recognition that the work of women makes a decisive contribution to our prosperity.
(The sitting was suspended for a few moments)